In a proceeding to invalidate a petition designating Robert A. Hunter as a candidate in the Democratic Party primary election to be held on September 11, 1990, for the nomination of that party as its candidate for the public office of Member of the Assembly for the 56th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Vinik, J.), dated August 9, 1990, which, after a hearing, granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
The record supports the Supreme Court’s determination that the appellant fraudulently induced an individual to affix her signature as a subscribing witness to 10 pages containing 95 signatures of the appellant’s designating petition when she was not in fact a subscribing witness. Since the appellant himself participated in the fraud, his designating petition should be invalidated whether or not there were a sufficient *930number of valid signatures independent of those fraudulently procured (see, Matter of Flower v D'Apice, 104 AD2d 578, affd 63 NY2d 715; Matter of MacDougall v Board of Elections, 133 AD2d 198).
Based on our review of the record before us, we conclude that the jurisdictional argument raised by the appellant is without merit. Bracken, J. P., Rubin, Harwood, Rosenblatt and Miller, JJ., concur.